DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 2-4, filed 1/7/2021, with respect to Claims 1-12 have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-4, 6, 7, and 9-12 and the 35 USC § 103 of Claim(s) 5 and 8 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, though Burckel et al., (US 9,190,736 B1) disclose “an optical device, comprising: a periodic lattice of unit cells (Figures 1 and 7 demonstrate the array; Figure 1 demonstrates the unit-cell fabricated in conjunction with an array of unit-cells, column 4, lines 62-63) in a low-index substrate (the substrate 220 may be a polyimide, column 6, lines 17-20; the refractive index of polyimide is 1.5,which is considered low in the art), each unit cell comprising a hollow cavity (106, Figure 1) etched (isotropic hemispherical cavity is etched under the membrane, column 6, lines 26-28) into the substrate wherein each cavity comprises one or more non-planar (two and/or three dimensional resonators, column 5, lines 3-5), high-index (high dielectric medium, column 15, lines 6-11) dielectric resonators (dielectric material is deposited on the sides or wall of the cavity to form the resonators, column 6, lines 43-45) deposited on at least one wall of the hollow cavity (resonators 108 and 110 are deposited on a wall or on the sides of the cavity 106 of the unit-cell 100, Figure 1; see also column 5, 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections in the office action mailed January 6, 2021 due to the present application, 16/369,218, being commonly owned by or subject to an obligation of assignment to National Technology & Engineering Solutions, LLC., at the effective filing date of the claimed invention.
With respect to claims 2-12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872